Citation Nr: 0518200	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the aforementioned 
claim.  The veteran submitted a notice of disagreement (NOD) 
received by VA in August 2003.  A statement of the case (SOC) 
was issued in March 2004.  A substantive appeal was received 
by VA that same month.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  There were no right hip complaints noted in service or 
for years thereafter.  

3.  The greater weight of the evidence fails to show any link 
between current right hip disability and service, or to 
service connected disability. 


CONCLUSION OF LAW

A right hip disorder was not incurred in or aggravated by 
active military service, nor is it related to service-
connected left hip disability.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim.  Furthermore, the RO sent a letter to 
the veteran in February 2003, September 2003, and March 2004,  
which asked him to submit certain information, and informed 
him of the elements needed to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  Although full content complying notice may not 
have been provided here prior to February 2002, that was 
subsequently accomplished together with appropriate due 
process.  Accordingly, to proceed to a decision on the merits 
would not be prejudicial to the appellant.   

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this claim and an opinion was provided in April 2003.  The 
veteran indicated that the only records in connection with 
this claim are his VA records.  There are no known additional 
records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Service Connection for right hip disorder

The veteran and his representative contend, in essence, that 
the veteran has a right hip disorder due to a fall in service 
or in the alternative, secondary to the service-connected 
left hip disability.  The veteran maintains that he fell off 
of a parked airplane 30 feet to a concrete runway while on 
active duty.  He claims he injured his left and right hip at 
that time.  He is now presently service-connected for a left 
hip disability and claims that he should also be service-
connected for his right hip.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  


Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

In this case, a review of the record reveals no complaints or 
treatment directed to the right hip in service.  ( In 
September 1978, the veteran fell off of a motorcycle and 
received a contusion over the left buttock, and he is 
currently service connected for a left hip disability).

The first record of any right hip complaints is dated years 
after service.  From 1993 to the present, the veteran has 
been seen for bilateral hip complaints, variously diagnosed 
as arthritis and avascular necrosis.  As to the etiology of 
the right hip problem, in June 1995, during a VA outpatient 
visit, the examiner indicated that after a review of the x-
rays, it was his opinion that the veteran's hip condition was 
not related to any fall.  

During a VA examination in April 2003, the veteran made 
complaints of right hip pain secondary to his left hip 
disability.  He reported that he fell out of a parked 
aircraft in 1974 while on active duty.  The examiner 
indicated that it was her opinion that the veteran's right 
hip disorder was not related to trauma and she did not 
believe that the degenerative changes of the right hip were 
directly or indirectly caused by the left hip.  

In March 2004, a physician indicated that the veteran had a 
history of apparent injury of the cervix having fallen twenty 
to thirty feet and injuring his heft hip.  However, the 
examiner speculated that the fall could have also included 
the right hip and as time passed, it had become apparent that 
both hips were involved.   

Positive evidence in support of the veteran's claim is the 
March 2004 examination wherein the VA examiner believes that 
both hips could have been involved in a fall sustained by the 
veteran.  Given the speculative nature of these comments, 
however, together with the lack of any right hip complaints 
noted in service or for years thereafter, this opinion is of 
limited probative value.  None of the other evidence of 
record supports the claim.  As stated, there is no record of 
any right hip complaints noted in service, and of those other 
physicians offering opinions on the etiology of the right hip 
disability, none link it to service or to any service 
connected disability.  

As to the veteran's opinion that he has a right hip disorder 
due to service or a result of his service-connected left hip 
disability, it is well established that laypersons cannot 
provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Based on the foregoing, service 
connection for a right hip disorder on a direct basis or 
secondary to his service-connected left hip, cannot be 
granted.  Accordingly, the appeal in this regard is denied.  


ORDER

Service connection for a right hip disorder is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


